Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that the evidence of "physical injury” (Penal Law § 10.00 [9]) was insufficient to support his second degree assault conviction (Penal Law § 120.05 [2]). Two abdominal stab wounds measuring one by one-half centimeters long, which were treated with sutures and bandages, constitute physical injuries (see, People v Ruttenbur, 112 AD2d 13; People v Starling, 104 AD2d 742). We have examined defendant’s remaining argument and find it to be meritless. (Appeal from judgment of Supreme Court, Erie County, Flynn, J.—assault, second degree, and criminal possession of weapon, fourth degree.) Present—Hancock, Jr., J. P., Callahan, Denman, Green and O’Donnell, JJ.